Citation Nr: 9925940	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including as a residual of exposure to Agent Orange.

2. Entitlement to service connection for a disorder 
manifested by painful joints, claimed as due to an 
undiagnosed illness.  

3. Entitlement to service connection for hemorrhoids.  

4. Entitlement to service connection for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1969 to April 1971 
and from December 1990 to April 1991, including service in 
Vietnam and southwest Asia.  His MOS during Vietnam era 
service was that of a machine gunner.  He is a recipient of 
the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO which found that new and material evidence had not been 
submitted to reopen a claim of service connection for 
duodenal ulcer disease and denied service connection for a 
skin disorder claimed as a residual of exposure to Agent 
Orange, bilateral defective hearing, hemorrhoids, and painful 
joints.  

The Board remanded the case in March 1997 in order to afford 
the veteran an opportunity to present testimony at a hearing 
at the RO.  In July 1997, the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

In April 1998, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for duodenal ulcer disease and remanded 
this case to the RO for further development which included 
consideration of the veteran's claim for service connection 
for duodenal ulcer disease on a de novo basis.  At the time 
of the earlier remands, the issue of entitlement to service 
connection for bilateral defective hearing was also before 
the Board for consideration.  In a rating action of March 
1999, the RO granted service connection for bilateral 
defective hearing and service connection for tinnitus.  As 
such, the issue of service connection for bilateral defective 
hearing is no longer before the Board for consideration.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issues of 
entitlement to service connection for duodenal ulcer disease 
and entitlement to service connection for a disorder 
manifested by painful joints will be discussed in the remand 
section of this decision.  


FINDINGS OF FACT

1. The veteran's has eczema due to exposure to Agent Orange 
while serving in Vietnam.  

2.  The veteran's claim for service connection for 
hemorrhoids is not plausible.


CONCLUSION OF LAW

1. Eczema claimed as a residual of exposure to Agent Orange 
was incurred during service.  38 U.S.C.A.§§ 1110, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R.§ 3.303(d) (1998).  

2. The veteran has not submitted a "well grounded" claim for 
service connection for hemorrhoids  38 U.S.C.A.§ 5107(a) 
(West 1991 & Supp. 1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

On his February 1969 examination prior to entrance onto his 
first period of active duty, the veteran's skin, anus and 
rectum were evaluated as normal.  Review of the service 
medical records for this period of active service reveal no 
complaints, findings, or diagnosis of hemorrhoids.  In March 
1970, the veteran was seen for complaints of itching about 
the upper legs and pubic area.  It was reported that there 
was no visual sign of crabs.  On his March 1971 examination 
prior to separation from this period of service, the 
veteran's skin, anus and rectum were evaluated as normal.  

VA clinical records reveal that the veteran applied for VA 
treatment of a skin rash in June 1971.  When seen the 
following day, the veteran gave a history of skin outbreaks 
on the chest for the previous 3-4 months.  The impression was 
tinea versicolor.  

The veteran's examination prior to his second period of 
active service is not of record.  Review of the service 
medical records for the veteran's second period of active 
service contain no findings or diagnoses of a skin disorder 
or hemorrhoids.  The veteran's examination prior to 
separation from this period of active service is not of 
record.  

During a physical examination conducted during a July 1993 VA 
hospitalization for gastrointestinal complaints, evaluation 
of the veteran's rectum revealed no hemorrhoids.  On a 
December 1993 VA Persian Gulf Registry examination, the 
veteran gave a history of a skin rash since Vietnam.  A 
diagnosis of xerosis was noted.  Subsequent VA outpatient 
treatment for skin disability, variously diagnosed as xerosis 
and eczema, is indicated.

During a July 1997 hearing before a hearing officer at the 
RO, the veteran said that during his Vietnam service he was 
frequently in the field and was exposed to Agent Orange.  He 
said that he had been receiving VA treatment for skin rashes 
ever since 1971.  He also said that he had hemorrhoids during 
his first period of active service but did not receive 
treatment for hemorrhoids and did not mention this problem on 
his separation examination.  He attributed this problem to 
sleeping on the ground during service as well as to riding on 
vehicles.  He said that he had problems with hemorrhoids ever 
since service discharge.  

During a VA medical examination in September 1998, the 
veteran stated that he had had a skin rash on his forearms, 
legs and neck ever since his Vietnam service.  He said that 
his rash would flare-up about five times a year and that such 
episodes would last for several weeks.  Examination revealed 
a macular, dry appearing rash over his neck.  There were no 
excoriations noted.  The diagnosis was eczema of the neck, 
forearms and legs.  

On VA medical examination in March 1999, the veteran reported 
that he came home from Vietnam with a rash that a doctor at 
the Augusta VA Medical Center diagnosed as eczema of the 
neck, shoulders, and legs.  Evaluation of the skin showed a 
black, macular rash on the right side of the neck extending 
to the shoulder but not on other areas such as the elbows, 
hands, or legs.  The diagnosis was history of eczema treated 
in 1994 and 1995 according to records.  It was noted that the 
rash on the right side of his neck looked like eczema that 
had healed and left black macules behind.  The doctor said 
that the rash may or may not be due to Agent Orange.  

II. Service Connection for a Skin Disorder  

The Board notes initially that it finds the veteran's claim 
for service connection for a skin disorder, claimed as a 
residual of Agent Orange exposure, to be "well grounded" 
within the meaning of 38 U.S.C.A.§ 5107(a).  That is, the 
Board finds that this claim is plausible.  All relevant 
evidence pertaining to this claim has been obtained to the 
extent possible, and no further assistance to the veteran is 
required in order to satisfy the VA's duty to assist him in 
the development of this claim as mandated by 38 
U.S.C.A.§ 5107(a).  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

When the Board remanded this case to the RO in April 1998, a 
veteran was presumed to have been exposed to Agent Orange if 
he had active service in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975.  However, 
subsequent to the Boards remand, the United States Court of 
Appeals for Veterans Claims (Court), in the case of McCartt 
v. West, No. 97-1831 (U.S. Vet. App. Feb. 8, 1999), held that 
the presumption of exposure to Agent Orange applies only to a 
veteran who served in the Republic of Vietnam during the 
designated period and has a disease recognized in 38 
C.F.R.§ 3.309(e) as being associated with exposure to Agent 
Orange.  Since the veteran's skin disorder has been diagnosed 
as eczema, and since this particular skin disorder is not 
among those listed under 38 C.F.R.§ 3.309(e) as associated 
with Agent Orange exposure, the veteran may not presumed to 
have been exposed to this herbicide.  However, the Court, in 
McCartt v. West, also indicated that exposure to Agent Orange 
may also be established by the evidence of record in the 
claims file.  In this case, the Board notes that the veteran 
is a recipient of the Combat Action Ribbon based on his 
Vietnam service and it is also noted that his Military 
Occupation Specialty during his Vietnam service was that of 
machine gunner.  In the Board's opinion this evidence 
establishes that the veteran served in areas of Vietnam which 
were sprayed with Agent Orange and is therefore sufficient to 
establish exposure to this herbicide.  

As noted above, eczema is not among those diseases enumerated 
under the provisions of 38 C.F.R.§ 3.309(e) as being 
associated with Agent Orange exposure.  However, inclusion 
among the disorders listed in this provision is not the sole 
method for showing causation between a disease and exposure 
to Agent Orange.  See, Combee v. Brown, 34 F3d 1039 (Fed. 
Cir. 1994).  In this case, the VA physician who examined the 
veteran in January 1999 opined that the veteran's eczema 
"may or may not " be due to Agent Orange exposure.  In view 
of this statement from a VA physician, the Board finds that 
the evidence regarding service connection for a skin disorder 
as due to Agent Orange exposure is essentially in equipoise.  
Since, that is the case, and with resolution of all 
reasonable doubt in the veteran's favor, service connection 
for eczema, claimed as a residual of exposure to Agent 
Orange, is warranted.  

III.  Service Connection for Hemorrhoids

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service38 
U.S.C.A.§ 1110.  (West 1991 & Supp. 1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

The threshold question in regard to the issue of entitlement 
to service connection for hemorrhoids is whether the veteran 
has met his burden of submitting evidence of well-grounded 
(i.e., plausible) claim.  If not, his claim must fail and 
there is no duty to assist him in the development of the 
claim.  38 U.S.C.A.§ 5107 (a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board finds that the veteran has not 
submitted a well-grounded claim for service connection for 
hemorrhoids.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical or otherwise 
competent evidence is required to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  Lay 
statements by the veteran regarding questions of medical 
diagnosis or causation are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, it is necessary that the evidence demonstrate that 
the veteran currently has a disability.  Brammer v. 
Derwinski,
 3 Vet. App. 223(1992).  In summation, according to a 
decision by the Court, a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The clinical record, to include the veteran's service medical 
records, reveal no findings or diagnosis of hemorrhoids 
either during or subsequent to the veteran's periods of 
active service.  At a physical evaluation conducted during a 
1993 VA hospitalization it was specifically stated that an 
evaluation of the veteran's rectum revealed no hemorrhoids.  
While the veteran has reported that he has hemorrhoids, his 
lay statements alone are not sufficient to establish a well-
grounded claim because, as a layman he is not competent to 
offer medical opinions as to diagnoses.  In the absence of 
any competent medical evidence indicating that he has ever 
had hemorrhoids, none of the requirements of a well-grounded 
claim under the Court's decision in Caluza have been met and 
the veteran's claim for service connection for hemorrhoids 
must be denied.  


ORDER

Service connection for eczema, claimed as a residual of 
exposure to Agent Orange, is granted.  

Service connection for hemorrhoids is denied.  


REMAND

The veteran has contended that his duodenal ulcer disease was 
first manifested during his first period of active service.  
Review of the service medical records for this period of 
service reveals treatment for gastrointestinal complaints and 
a diagnosis of gastritis was rendered.  The veteran's 
examination prior to discharge from this period of service 
revealed no gastrointestinal pathology.  A review of the 
record reveals no subsequent treatment for gastrointestinal 
disability until January 1976 when the veteran was 
hospitalized at a VA facility for the treatment of peptic 
ulcer disease with a gastrointestinal bleed.  Service medical 
records from the veteran's second period of service reveal 
considerable treatment for ulcer disease and a history of 
ulcer disease since 1985 was reported during this treatment.  

In the Board's remand of April 1998, the RO was instructed to 
afford the veteran a VA gastrointestinal examination to 
determine the etiology of his duodenal ulcer disease.  At the 
conclusion of the examination, the examining physician was to 
express a medical opinion as to whether it was at least as 
likely as not that the veteran's duodenal ulcer disease had 
its onset during the veteran's first period of service or was 
manifested to a compensable degree within one year of 
discharge from this period of service.  If the answer to both 
these questions was in the negative, the examining physician 
was to comment on whether the duodenal ulcer disease 
increased in severity during the veteran's second period of 
service.  

The veteran has also contended that he developed a disorder 
manifested by pains in numerous joints that had their onset 
while he was serving in Saudi Arabia during the Persian Gulf 
Conflict.  Service medical records from that period of active 
duty revealed no complaints or findings regarding joint pain.  
No treatment for joint pain was noted until April 1994 when 
the veteran began receiving VA outpatient treatment for pain 
involving the low back, hips, and knees.  

In the Board's remand of April 1998, the RO was instructed to 
afford the veteran a Persian Gulf examination concerning his 
complaints regarding joint pains.  The examining physician 
was to determine whether the veteran's complaints of joint 
pains were due to a known diagnostic entity or secondary to 
an undiagnosed illness.  If the veteran's joint pains were 
found to be due to a diagnosable disorder, the examining 
physician was to comment as to whether it was at least as 
likely as not that the disorder had its onset during service.  

In accordance with the Board's remand of April 1998, the 
veteran was afforded a VA medical examination in September 
1998.  At the conclusion of the examination, the diagnosis 
included general joint arthralgias and history of 
gastrointestinal bleed and gastric ulcers secondary to H-
pylori.  The veteran was afforded a further VA medical 
examination in March 1999.  At the conclusion of the 
examination, the diagnoses included history of duodenal ulcer 
starting in 1971 "according to the patient" and mild 
degenerative disease of the hips and knees with some strain 
of the shoulders.  Neither of the VA physicians who conducted 
these examinations commented on the etiology of the veteran's 
duodenal ulcer disease and his joint pathology, as required 
by the Board's April 1998 remand.  Consequently, the Board is 
still uncertain as to whether either of these disabilities 
warrant service connection, and further development in regard 
to these issues is necessary.  

In view of the foregoing, the issues of entitlement to 
service connection for duodenal ulcer disease and entitlement 
to service connection for a disorder manifested by painful 
joints, claimed as due to undiagnosed illness are again 
REMANDED to the RO for the following actions:  

1. Uma Jonnalagadda, M.D., the physician 
who conducted the March 1999 VA 
medical examination (or another VA 
physician, if this doctor is 
unavailable) should review the claims 
folder and express a medical opinion, 
with complete rationale, as to whether 
it is at least as likely as not that 
the veteran's duodenal ulcer disease 
had its onset during the veteran's 
first period of active service or was 
manifested to a compensable degree 
within one year of his discharge from 
that period of service.  If the 
answers to both of these questions are 
in the negative, the physician should 
comment as to whether the duodenal 
ulcer disease increased in severity 
during the veteran's latter period of 
service.  The physician should also 
express a medical opinion as to 
whether it was as likely as not that 
the degenerative joint disease of the 
knees and hips and the bilateral 
shoulder strains, diagnosed at the 
time of the veteran's March 1999 VA 
examination, had their onset during 
the veteran's active service.  

2. Then, the RO should review the 
veteran's claims for service 
connection for duodenal ulcer disease 
and service connection for a disorder 
manifested by painful joints.  If 
these benefits remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







